 IIn the Matter Of WESTERN UNION TELEGRAPH COMPANYandAMERICANFEDERATION OF LABOR, COMMERCIAL TELEGRAPHERS' UNIONCase No. B-2246SECOND AMENDMENT TO DECISION AND DIRECTION.OF ELECTIONJuly 8, 1941On April 14, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding,' directing an election by secret ballot amongemployees of Western Union Telegraph Company, Pittsburgh, Penn-sylvania, herein called the Company, to determine whether they desireto be represented by Commercial Telegraphers' Union, affiliated withthe American Federation of Labor, herein called the C. T. U., or byAmerican Communications Association, Local 54-B, affiliated withthe Congress of Industrial Organizations, herein called the A. C. A.,or by. neither.On May 12, 1941; the Board issued an Amendmentto Decision and Direction of Election 2 in this proceeding, indefinitelypostponing the election theretofore directed.The Board hereby amends its Direction of Election, as amended,by striking therefrom the words "at such future time as the Boardmay hereafter direct" and substituting therefor the words "as. earlyas possible but notlaterthan August 5, 1941." 3MR. EDWIN S. SMITH, concurring:At the time of the consideration of this matter by the Board, Idissented from the decision of the majority to refuse to authorize130 N. L.R. B. 1169.2 31 N. L. R. B. 861."On May 12, 1941, theA. C. A. filed withthe Board a motion for indefinite postpone-ment of the election in this proceeding for the stated reason that certain employees of theCompany, excluded by the Board from participating in the election because of their super-visory duties,have participated in the activitiesof the C. T. U.,have solicited membershiptherein, have worn union pins, and have disparagedthe A. C.A., both on the premises ofthe Company and at meetingsof the C. T. U.Employees who are ineligible to vote in theelection because of their supervisory duties should not participate in electioneering eventhough they are eligible to belong to, and do belong to one or another of the unions on theballot.33 N. L. R. B., No. 46.183 184DECISIONS OF' NATIONAL LABOR RELATIONS BOARDissuance of a complaint against the Company upon charges of unfairlabor practices filed by the A. C. A. and to proceed with the electionin the representation case.Under all the circumstances of the case,J feel that at least the admonition contained in footnote,3 of theprincipal opinion is fully warranted.